DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 03/28/2022.
Claims 9-17 are canceled per the amendment.
Claims 1-8 and 18-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Graber et al. (US Pat. No. 6,534,958 B1 and Graber hereinafter) in view of Renner (US Pub. No. 2010/0199950 A1).
As to Claim 1, Graber in Fig.1-Fig.20 discloses a power system, comprising:
an engine (12);
a generator configured to generate electrical power from mechanical power
delivered by the engine (Fig. 4A, engine 102 driving an alternator 104);
a switched-mode power supply configured to convert the electrical power from
the generator to output power (Fig. 4A and Col. 15, In. 41: "converter circuit 105"); and control circuitry configured to (Fig. 4A, "controller" 110):
monitor an input current to the switched-mode power supply; (Col. 15, Line. 44-47: "floating voltage feedback circuit 118 provides an accurate indication of current drawn from winding W1 (AC load)"); and
 in response to the input current exceeding a threshold current, incrementally increasing a speed of the engine (Col. 16, Line. 26-27: "engine speed may be adjusted in accordance with electrical load demand"; incremental increase of the engine speed being also disclosed by the feature "discrete control", Col. 6, Line. 62-63)
Although the power system is thought as shown, it doesn’t explicitly disclose:
welding-type
Nonethless, Renner in its teachings as shown in Fig.1-7 discloses that a portable welder 64 may be coupled to the AC electrical receptacle 56, and may provide power suitable for a welding application 66. More specifically, the portable welder 64 may receive power from the electrical output of the generator 34, and may contain circuitry designed to provide for appropriate regulation of the output power provided to cables suitable for the welding application 66 (See [0026])
Therefore, it would have been an obvious modification before the effective date of the instant application to use the power system for welding type applications as thought by Renner to make the system even more versatile in order to enable a 110-volt AC loads to be powered (e.g., for tools, welders, and so forth) as well as 12-volt DC loads (See [0034]).
As to Claim 2, Graber in view of Renner disclose the power system as defined in claim 1, wherein the switched-mode power supply is configured to selectively output welding-type power (Renner: See [0026]) and battery charging power (Battery charger, Col.6, Line 40).
As to Claim 3, Graber in view of Renner disclose the power system as defined in claim 1, wherein the generator is configured to output AC power at a predetermined voltage and a predetermined frequency, the control circuitry configured to: detect an AC load at the predetermined voltage and the predetermined frequency; and in response to detecting the AC load, controlling the speed of the engine to be a predetermined speed to output the predetermined frequency (See Col.11, Line 8-9).
As to Claim 4, Graber in view of Renner disclose the power system as defined in claim 1, wherein the switched-mode power supply comprises a boost converter stage configured to output a target voltage using the electrical power from the generator over a range of input voltages to the switched-mode power supply, the target voltage being higher than an input voltage to the boost converter stage (See Col.10, Line 67- Col.11, Line 2 and see also Renner [0045]- “the controller 124 may increase power based on the priority of loads” ).
As to Claim 5, Graber in view of Renner disclose the power system as defined in claim 1, wherein the control circuitry is configured to incrementally increase the speed of the engine until the input current is within a threshold range of the threshold current (See Col.16, Line 26-27).
As to Claim 6, Graber in view of Renner disclose the power system as defined in claim 1, wherein the control circuitry is configured to incrementally increase the speed of the engine in increments between 1 and 100 revolutions per minute (See Col.6, Line 60-65).
As to Claim 7, Graber in view of Renner disclose the power system as defined in claim 6, wherein the control circuitry is configured to incrementally increase the speed of the engine in increments between 10 and 50 revolutions per minute (See Col.6, Line 60-65).
 As to Claim 8, Graber in view of Renner disclose the power system as defined in claim 7 wherein the control circuitry is configured to incrementally increase the speed of the engine in increments between 10 and 20 revolutions per minute (design choice, See Col.6, Line 60-65).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renner in view of Graber.
As to Claim 18, Renner in his teachings as shown in Fig.1-7 discloses a power system, comprising:
an engine (32);
a generator (34) configured to generate electrical power from mechanical power delivered by the engine;
an air compressor (38) configured to generate and store air pressure in an air storage tank (80) based on mechanical power provided by the engine (See [0047]); 
a switched-mode power supply configured to convert the electrical power from the generator to welding-type output power (The generator 34 may include three-phase brushless types, capable of producing power for a range of applications – See [0020] and a portable welder 64 may be coupled to the AC electrical receptacle 56, and may provide power suitable for a welding application 66 (See also [0026]) ; and
control circuitry (124) configured to:
monitor the air pressure (166) in the air storage tank;
determine a rate of air pressure change based on the monitoring of the air pressure (200); 
monitor (124 & 130) an input current to the switched-mode power supply; and
in response to the rate of air pressure change satisfying a threshold rate (202), incrementally increasing a speed (214, 216) of the engine (See Fig.7 flowchart and [0065]).
Although, incrementally increasing a speed of the engine in response to the rate of air pressure change satisfying a threshold rate is thought as shown above and disclosed by at least Fig.7, it doesn’t explicitly disclose:
in response to the input current exceeding a threshold current, incrementally increasing a speed of the engine 
Nonethless, Graber in his teachings as shown in Fig.1-20 discloses that a control system for the engine, generator, and compressor may provide priority response to air demand and/or priority response to electrical power demand by reducing lower priority loads on the engine prior to increasing engine speed (See Col.3, Line 27-31).  Furthermore, it is also thought that when demand is determined to exist and a suitable increase in engine 12 speed is anticipated to be able to meet the demand, the electrical power being provided by system 10 may be reduced (step 175) or stopped. For example, the output voltage may be reduced to a relatively low voltage to reduce current being sourced to the load (See Col.7, Line 36-44).
Therefore, it would have been an obvious modification before the effective date of the instant application for the power system to incrementally increase a speed of the engine in response to the input current exceeding a threshold current as thought by Graber within the teachings of Renner to provide a discrete control or any speed of a continuous range of speed for a maximum provision of electrical power (See Col.6, Line 62-67).
As to Claim 19, Renner in view of Graber disclose the power system as defined in claim 18, wherein the switched-mode power supply is configured to output AC power at a predetermined voltage and a predetermined frequency, the control circuitry configured to: detect an AC load at the predetermined voltage and the predetermined frequency; and in response to detecting the AC load, control the speed of the engine to be a predetermined speed to output the predetermined frequency (See [0060]-[0069]).
As to Claim 20, Renner in view of Graber in view of Renner disclose the power system as defined in claim 18, wherein the control circuitry is configured to incrementally increase the speed of the engine in increments between 1 and 100 revolutions per minute (GOV-174; See [0050]).

Response to Arguments/Remarks
As to applicant’s argument	“…The Examiner agreed that claims 1 and 18 as amended herewith overcome the rejections under 35 U.S.C. § 102…The Office Action rejected claims 1-8 under 35 U.S.C. § 102 in view Graber (US 6,534,958). The Office Action rejected claims 9-20 under 35 U.S.C. § 102 in view Renner (US 2010/0199950). The applicant traverses these rejections. However, as agreed during the Examiner Interview summarized above, claims 1 and 18, and all claims depending thereon, overcome the rejections under 35 U.S.C. § 102. Withdrawal of the rejections and allowance of the application are requested. …”
	In response, the examiner per the amendment and has withdrawn the U.S.C. § 102 rejection. Upon further search and review of the application, the claims remain unpatentable under 35 U.S.C. § 103 as shown above in section 7 and 8 of this office action. Renner alone teaches a welding-type application (See [0026]). In addition, Graber teaches that engine speed may be increased or reduced to provide two or more predetermined speeds (i.e., discrete control) or to provide any speed of a continuous range of speed (i.e. proportional control). Engine speed may be controlled for maximum provision of compressed air, for maximum provision of electrical power, for minimum fuel consumption or a weighted combination of these objectives (See Col.6, Line 62-67). Hence, the rejection of independent claim 1 and 18 along respective dependent claims remain rejected. In conclusion, applicant's arguments filed on 03/28/2022 have been fully considered but they are not persuasive to reverse the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846